Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     19 of
                                               4 33Page 1 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     20 of
                                               4 33Page 2 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     21 of
                                               4 33Page 3 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     22 of
                                               4 33Page 4 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     23 of
                                               4 33Page 5 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     24 of
                                               4 33Page 6 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     25 of
                                               4 33Page 7 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     26 of
                                               4 33Page 8 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                          Exhibit
              Exhibit A: Loan     B PagePart
                              Documents     27 of
                                               4 33Page 9 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     28 4of 33
                                          Part      Page 10 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     29 4of 33
                                          Part      Page 11 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     30 4of 33
                                          Part      Page 12 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     31 4of 33
                                          Part      Page 13 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     32 4of 33
                                          Part      Page 14 of 28
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-5
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     33 4of 33
                                          Part      Page 15 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 16 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 17 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 18 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 19 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 20 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 21 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 22 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 23 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 24 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 25 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 26 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 27 of 28
Case 21-10327-elf Doc 71-5 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 4 Page 28 of 28
